WATERMAN, Circuit Judge
(concurring).
I concur but solely on a very limited ground. If we deny the stay and the wiretap evidence is introduced at the trial next Monday, February 15, 1960, the important question presented by this application will not have been timely ruled upon, and, as appears in our opinion in United States ex rel. Craziano v. McMann, filed herewith, it is probable that nothing can be done thereafter to revive it. As soon as the wiretap evidence is offered and received at the trial and the contents of the wiretaps are thus divulged, the question now before us will have become moot. On the other hand, the granting of the stay will maintain the status quo pending appeal to our Court from the decision below. If we err in so doing, the stay will be promptly vacated by the United States Supreme Court, or a Justice thereof, and defendants will then be free to tender the wiretaps in evidence at the trial in the *508County Court of Bronx County. Although it is intolerable that the federal courts should so presume to interfere with the orderly progress of the administration of justice in the State Courts by issuing stay orders, the present situation is intolerable, too. It goes against the grain to sit idly and await the violation of a federal statute one knows is to be violated, while also knowing that the only redress the United States may have after the violation is to proceed under § 501 against a conscientious police officer who is only obeying orders.
Moreover, there is uncertainty among the State officers themselves. At least one of the Justices of the New York Supreme Court refuses to sign orders authorizing wiretaps on the ground that they are now clearly illegal under the ruling of the Supreme Court in United States v. Benanti, 1957, 355 U.S. 96, 78 S.Ct. 155, 2 L.Ed.2d 126. Matter of Interception of Telephone Communications, 1958, 9 Misc.2d 121, 170 N.Y.S.2d 84 (per Hofstadter, J.). But, as disclosed by the affidavits now before us, other Justices of the New York Supreme Court pursue a contrary course and numerous orders authorizing wiretaps are issued. This leaves in the middle conscientious New York State and municipal police officers who have tapped wires pursuant to court order. It could well be that some of them, as the occasion presented itself, might be prosecuted for violating Section 605 when they divulge or publish what they have thus obtained. Such a divulgence would be in violation of the plain prohibition of the Section. Therefore, if at all possible to do so, it is in the public interest to have the present anomalous state of affairs clarified. For this reason, and this reason alone — and with many misgivings — I concur in the granting of the stay. I would point out that we are not enjoining the prosecution itself, but only the introduction at the trial of wiretap evidence.